NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ___________

                                   No. 17-2260
                                   ___________

                                DIANE R. GOCHIN,
                                              Appellant

                                         v.

 THOMAS JEFFERSON UNIVERSITY; CARIANNE P. TORRISSI, Esq. (Individually
and in her capacity as an officer of the court.); *CHIEF JUSTICE THEODORE MCKEE,
      (Individually and in his administrative capacity); *JUDGE PAUL DIAMOND,
(Individually and in his official capacity); *JUDGE ANTHONY SCIRICA, (Individually
  and in his official capacity); *JUDGE D. MICHAEL FISHER, (Individually and in his
  official capacity); *JUDGE THOMAS I. VANASKIE, (Individually and in his official
     capacity); *JUDGE KENT JORDAN, (Individually and in his official capacity);
*JUDGE JULIO FUENTES, (Individually and in his official capacity); *U.S. FEDERAL
 COURT, EASTERN DISTRICT OF PENNSYLVANIA; *U.S. COURT OF APPEALS
                                  OF THE THIRD CIRCUIT

                  (*Dismissed pursuant to Court’s Order entered 02/09/18)
                    ____________________________________

                   On Appeal from the United States District Court
                      for the Eastern District of Pennsylvania
                       (D.C. Civil Action No. 2:16-cv-06153)
                     District Judge: Honorable Juan R. Sánchez
                    ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  July 11, 2018
           Before: GREENAWAY, JR., BIBAS and ROTH, Circuit Judges

                         (Opinion filed: February 12, 2019)
                                       ___________

                                        OPINION*
                                       ___________

PER CURIAM

       Diane Gochin appeals the District Court’s order dismissing her claims against the

Appellees. For the reasons below, we will affirm the District Court’s order.

       In 2013, Gochin filed an unsuccessful employment discrimination lawsuit against

Thomas Jefferson University (TJU) in the District Court. Unhappy with several judges’

rulings in her District Court proceedings and on appeal, Gochin filed another lawsuit,

naming TJU, its attorney, and the federal judges as defendants. The District Court

dismissed her claims. Gochin filed a motion for reconsideration, which the District Court

denied. Gochin then filed a timely notice of appeal.1

       We have jurisdiction under 28 U.S.C. § 1291. In her brief, Gochin raises only one

specific challenge to the District Court’s decision: she contends that her claims could

only be resolved by a jury trial. She mistakenly believes that the Constitution guarantees

her a jury trial for any claim. However, the Seventh Amendment protects the right to a

jury trial in civil cases where there are factual issues to be decided. See In re Peterson,

253 U.S. 300, 310 (1920) (“No one is entitled in a civil case to trial by jury, unless and


*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  The portion of the District Court’s order dismissing the claims against the Federal
Appellees was summarily affirmed by a panel of this Court by order entered February 9,
2018. Thus, the claims against those Appellees are not before us.
                                               2
except so far as there are issues of fact to be determined.”). Where a District Court

concludes as a matter of law that a claim cannot succeed, that legal determination does

not usurp the fact-finding province of the jury and does not violate the Seventh

Amendment. See Christensen v. Ward, 916 F.2d 1462, 1466 (10th Cir. 1990) (“[The]

Seventh Amendment right to a jury trial was not abridged, because . . . the complaints

failed as a matter of law to present an issue for trial.”). The dismissal of Gochin’s claims

without a jury trial did not violate the Seventh Amendment.

       Gochin argues that the District Court deliberately omitted facts, misrepresented

the case, and was biased towards the Appellees. However, she does not provide any

examples of this alleged conduct. She requests that we “provide de novo review of the

existing record” which she “incorporates by reference.” While we do review a District

Court’s dismissal of a complaint de novo, see Curay-Cramer v. Ursuline Acad. of

Wilmington, Del., Inc., 450 F.3d 130, 133 (3d Cir. 2006), we are not obligated to identify

an appellant’s issues for her. If a party fails to raise an issue in her opening brief, the

issue is waived. A passing reference is not sufficient to raise an issue. Laborers’ Int’l

Union of N. Am., AFL-CIO v. Foster Wheeler Corp., 26 F.3d 375, 398 (3d Cir. 1994);

see Kost v. Kozakiewicz, 1 F.3d 176, 182 (3d Cir. 1993) (“[A]ppellants are required to

set forth the issues raised on appeal and to present an argument in support of those issues

in their opening brief.”) To preserve arguments in a brief, an Appellant must support the

arguments with reasoning as well as citation to authorities and portions of the record in

support. Fed. R. App. P. 28(a)(8)(A). We do not consider undeveloped arguments or
                                               3
those not properly raised and discussed in a brief. See Doeblers’ Pa. Hybrids, Inc. v.

Doebler, 442 F.3d 812, 821 n.10 (3d Cir. 2006) (noting that “passing and conclusory

statements do not preserve an issue for appeal”).

       Even with the liberal construction of pro se pleadings, see Haines v. Kerner, 404
U.S. 519, 520 (1972) (per curiam), Gochin has not properly preserved any challenge to

the District Court’s order beyond that discussed above. Nor does Gochin’s reference to

her District Court pleadings preserve the arguments therein. “A brief must make all

arguments accessible to the judges, rather than ask them to play archaeologist with the

record.” DeSilva v. DiLeonardi, 181 F.3d 865, 867 (7th Cir. 1999); see also Chi. Bd. of

Educ. v. Substance, Inc., 354 F.3d 624, 630 (7th Cir. 2003) (Posner, J.) (incorporation by

reference not valid method to raise arguments on appeal); Northland Ins. Co. v. Stewart

Title Guar. Co., 327 F.3d 448, 452 (6th Cir. 2003) (not allowing incorporation of

arguments by reference).

       Gochin spends most of her brief arguing that she is the victim of a vast judicial

conspiracy of fraud against her. The gist of Gochin’s argument appears to be that the

only way she could have lost her employment discrimination case was due to judicial

corruption. She devotes half of her brief to listing the portions of the Pennsylvania Rules

of Professional Conduct for Attorneys which involve fraud. However, that Gochin lost

her District Court cases and prior appeals is not evidence of fraud or corruption but rather

simply that her claims were determined to lack legal merit.


                                             4
       For the above reasons, we will affirm the District Court’s order. Appellant’s

motion to change the appellate panel is denied. Litigants are not entitled to choose the

gender or geographical origins of the judges who rule on their appeals. See, e.g., In re

Specht, 622 F.3d 697, 700 (7th Cir. 2010) (“Litigants are not entitled to pick their

judges.”); United States v. Cooley, 1 F.3d 985, 993 (10th Cir. 1993) (“The [recusal]

statute is not intended to give litigants a veto power over sitting judges, or a vehicle for

obtaining a judge of their choice.”); Barnes v. United States, 241 F.2d 252, 254 (9th Cir.

1956) (litigant had no right to select judge to hear her motion).




                                              5